In a matrimonial action in which the parties were divorced by a judgment dated January 14, 1982, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Hyman, J.), dated October 24, 1986, as denied his postjudgment application for a change of custody, suspension or modification of child support payments, and partition and sale of the former marital residence, without prejudice to renew upon his payment of child support arrears.
Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Queens County, for an evidentiary hearing on the husband’s application for a change of custody, suspension or modification of child support payments, and partition and sale of the marital residence, and a new determination in accordance herewith.
We agree with the defendant’s contention that the court erred in denying, without first conducting a hearing, so much of his motion as sought an order (a) transferring custody of the parties’ oldest child to him, (b) suspending or modifying the amount of his future child support payments, and (c) directing a partition and sale of the marital residence (see, Anstett v Wolcott, 94 AD2d 692; Huber v Huber, 59 AD2d 1063).
Moreover, the court also erred in conditioning the hearing with respect to these issues upon the defendant’s payment of the child support arrears.
Accordingly, the matter is remitted for a hearing with respect to the defendant’s application for a change of custody, suspension or modification of child support payments, and partition and sale of the marital residence. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.